Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species C (Figure 9) in the reply filed on 3/26/21 is acknowledged.
Claims 4,6,7,10,14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/21.
Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.
112 rejections
Regarding claim 8, Examiner disagrees that paragraphs [0031],[0033], and [0040] support the position that Figure 9 includes the central passage/opening 30 therethrough (which is shown in other embodiments).  In support of the Examiner’s position, Figure 9 is not shown to include a central opening and the specification describes the intramedullary nail/opening as optional.  Furthermore Figure 9 is a cross sectional view and the opening 30 is not shown whereas the cross section of Figure 8 shows an opening.  Paragraph [0041] also describes the plate 42 as the means for attaching the structure to adjacent bone.  Furthermore, Figure 9 shows a composite structure with two screws 48 which appear to pass through a solid core of the implant 24, and the disclosure does not describe the other materials being formed of struts.  Finally, if Applicant’s position is the device could be completely formed of struts (similar to Figure 1-2), the disclosure fails to describe how the screws 48 would attach the plate 42 and the weblike structure.  
Regarding Claim 9, it depends from claim 8. Applicant does not address the planar surface encircling an opening defined by struts (claim 8).  Applicant appears to reference openings in which the screws 48 pass through, but these openings are not present in the struts forming the weblike structure below the screws.
Regarding claims 2 and 12, Applicant’s arguments are persuasive.

103 rejection
Regarding the 103 rejection, Applicant refers to Figure 15 which describes prosthetic components attached to the tibia.  However, Examiner cited Figure 14 as the basis for the rejection.

Specification
The amendments to paragraphs [0033] and [0041] have been entered.

Drawings
The drawings were received on 8/27/21.  These drawings are accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 8 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figure 9 does not appear to depict the limitations of claims 8 and 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of claims 8 and 9 are not readily supported by Figure 9 and the specification.

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 should be amended in similar fashion to claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,5,11-15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley UPSN 6673116.
Regarding claims 5,11,13 and 17 Reiley discloses a method of securing an ankle joint comprising the steps of conditioning ends of a tibia 16 and talus 15, positioning a substantially porous rigid component (130,131,110,160) against the ends of the tibia and talus by fastening a plate 131 of the component and either of the tibia and talus via first and second fasteners 133a/133b (see Figure 14).
Regarding claim 2, device 130 may be considered substantially spherical except for at least one planar surface (the device comprises spherical and planar surfaces).
Regarding claim 3 a convex surface 160 is configured to be positioned against the tibia 16.
Regarding claim 12, plate 131 comprises two planar surfaces and a convex/round surface therebetween.
With further regard to claim 5 and 11, Reiley teaches preparation of bone surfaces (Figures 2-9, column 4 lines 23-29) but Figure 14 is described as merely having an intact tibia (column 8 lines 23-25).  However Reiley further teaches reconditioning of bones is common to remove bone spurs, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recondition or reshape the distal end of the tibia to a complementary shape of the cap 160 (Figure 14) in Reiley and debride the bone surfaces in order to ensure a smooth articulating joint is achieved. 

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774